

116 HR 8081 IH: American Right to Vote Act
U.S. House of Representatives
2020-08-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8081IN THE HOUSE OF REPRESENTATIVESAugust 21, 2020Mr. Rush introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Help America Vote Act of 2002 to prohibit States from imposing any additional conditions or requirements on the eligibility of individuals to cast votes in elections for Federal office by absentee ballot by mail, and for other purposes.1.Short titleThis Act may be cited as the American Right to Vote Act.2.Uniform availability of absentee voting to all voters(a)In generalTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended by inserting after section 303 the following new section:303A.Uniform availability of absentee voting to all voters(a)In generalIf an individual in a State is eligible to cast a vote in an election for Federal office, the State may not impose any additional conditions or requirements on the eligibility of the individual to cast the vote in such election by absentee ballot by mail, except that the State may impose a deadline for requesting the absentee ballot and related voting materials from the appropriate State or local election official and for returning the ballot to the appropriate State or local election official.(b)Permitting voters To designate other person To return ballotThe State—(1)shall permit a voter to designate any person to return a voted and sealed absentee ballot to the post office, a ballot drop-off location, tribally designated building, or election office so long as the person designated to return the ballot does not receive any form of compensation based on the number of ballots that the person has returned and no individual, group, or organization provides compensation on this basis; and(2)may not put any limit on how many voted and sealed absentee ballots any designated person can return to the post office, a ballot drop off location, tribally designated building, or election office.(c)Rule of constructionNothing in this section shall be construed to affect the authority of States to conduct elections for Federal office through the use of polling places at which individuals cast ballots.(d)No effect on ballots submitted by absent military and overseas votersNothing in this section may be construed to affect the treatment of any ballot submitted by an individual who is entitled to vote by absentee ballot under the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301 et seq.).(e)Effective dateThis section shall apply with respect to the regularly scheduled general election for Federal office held in November 2020 and each succeeding election for Federal office..(b)Conforming amendment relating to enforcementSection 401 of such Act (52 U.S.C. 21111) is amended by striking and 303 and inserting 303, and 303A.(c)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 303 the following new item:Sec. 303A. Uniform availability of absentee voting to all voters..3.Election mail(a)Treatment of ballots as first-Class mailAny ballot in an election for public office sent in the United States mails shall be categorized, handled, and delivered as first-class mail by the United States Postal Service.(b)Policy on postmarksIt shall be the policy of the United States Postal Service to postmark, which shall include any imprinted indicia from the Postal Service that indicates the date of receipt, all election mail processed by the Postal Service.(c)Same-Day processingThe United States Postal Service shall ensure, to the maximum extent practical, that election mail is processed and cleared from any postal facility or post office on the same day it is received at such a facility or post office.4.Application of Help America Vote Act of 2002 to Commonwealth of the Northern Mariana Islands(a)Application to Commonwealth of the Northern Mariana IslandsSection 901 of the Help America Vote Act of 2002 (52 U.S.C. 21141) is amended by striking and the United States Virgin Islands and inserting the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.(b)Conforming amendmentsSuch Act is further amended as follows:(1)The second sentence of section 213(a)(2) (52 U.S.C. 20943(a)(2)) is amended by striking and American Samoa and inserting American Samoa, and the Commonwealth of the Northern Mariana Islands. (2)Section 252(c)(2) (52 U.S.C. 21002(c)(2)) is amended by striking or the United States Virgin Islands and inserting the United States Virgin Islands, or the Commonwealth of the Northern Mariana Islands. 